Title: To George Washington from John Lathrop, 28 January 1788
From: Lathrop, John
To: Washington, George



Sir,
Boston 28 Jany 1788

Our worthy an amiable friend General Linclon asked me the other day, whether I had sent one of my Discourses ⟨de⟩livered before the Humane Society to General Washington, I told him I had not, and indeed the reason I had not was, that I had not confidence enough in its merit, to think it worth sending so far. But as Genral Linclon assurd me Your excellency wished to see every thing of the kind publishd in America, and that he would take the trouble of sending it, I will ask your acceptance of one of those Discourses for your self, and one for any friend to whom you may please to give it.
I also take the liberty to Send a Discourse deliverd on the Peace. ⟨I⟩ felt myself greatly interested in the events of the w⟨ar I⟩ never enjoyed a more happy Day than that which ⟨brough⟩t peace, with innumerable Blessings. With ev⟨ery s⟩entiment of respect ⟨I⟩ beg leave to Subscribe myself Your Excellency’s most obedient & humbe Servt

John Lathrop

